DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 6-25 are pending

Response to Arguments
Applicant's comments regarding the Double Patenting rejection are acknowledged. The rejection is maintained, and is to be addressed when at least one claim is found to be allowable.

Applicant's arguments with respect to 35 USC 102 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10823854 (US Application 16/022,106) in view of US20190383631 and US20200116517. The correspondence between the claims of the instant application and the combination of US Patent 10823854, US20190383631, and US20200116517 is summarized below.

Instant Application
Corresponding subject matter
Claims 6, 16, 21 and 25
Claim 6 of US10823854, 0183 of US20190383631, 0029 of US US20200116517
Claim 7
Claim 1 of US10823854
Claims 8-10, 13-15, 17, 18, 20, 22, 23
0183 and 0188 of US20190383631
Claim 11, 19, 24
0127 of US20190383631
Claim 12
0099 and 0106 of US20190383631


The claimed invention of the instant application are directed to the same general inventive concept as that of US Patent 10823854. One of ordinary skill in the art would 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-20 are rejected under 35 USC 102 as being anticipated by US20130321472 ("Piedmonte").

Claim 16
Piedmonte discloses a non-transitory computer-readable medium storing instructions that, when executed, cause one or more processors to perform operations (abstract) comprising: 
determining a first location associated with a sensor system in an environment (0042 current position…client device); 
determining a distance between the first location and a second location associated with a region in the environment (0073 The map image data close to the viewer will appear to be moving slower, and subject to higher viewer scrutiny. Thus, map image data relatively close to the viewer will be rendered in high level-of-detail, while the map image data relatively far from the viewer will be rendered in low level-of-detail, 0072 For example, FIGS. 7a and 7b illustrate differing levels of relative distance in virtual space from a virtual camera with varying levels-of-detail specified for map image data within the distance range. In FIG. 7a, virtual camera 700, observes map image data 710 according to a field of view. Image data relatively close in distance 720 to the virtual camera 700 is specified to a low level-of-detail. Whereas, the image data relatively far in distance 730 from the virtual camera 700 is specified with a high level-of-detail. FIG. 7b represents an opposite scenario, Figs. 7A and 7B); 
loading, from a storage memory into a working memory associated with a computing device of the sensor system, map data representing the region in the environment, wherein a level of detail associated with the map data is based at least in part on the distance (0078 A map rendering module may then load map image data corresponding to the specified level-of-detail 806 from map storage 850, such as memory 1002 in FIG. 9, which may be situated locally on an implementing device., 0073); 
capturing, by the sensor system, sensor data (0067 orientation sensors
localizing the vehicle in the environment relative to the region based at least in part on the map data and the sensor data (0068 vehicle… The device 660 may locate the virtual camera's 640 position in virtual space relative to the detected locations in physical space., 0067).

Claim 17
Piedmonte discloses wherein the first location is associated with a first time, wherein the distance is a first distance associated with the first time, wherein the map data is first map data, and wherein the level of detail is a first level of detail (Fig. 7b, 0068), the operations further comprising: 
determining a third location associated with the sensor system at a second time (Fig. 7b, 0068, 0073); 
determining a second distance between the third location and the second location associated with the region in the environment (Fig. 7b, 0068, 0073); 
determining that the second distance is under a threshold distance (Fig. 7b, 0068, 0073); 
unloading, from the working memory, the first map data (0078 A map rendering module may then load map image data corresponding to the specified level-of-detail 806 from map storage 850, such as memory 1002 in FIG. 9, which may be situated locally on an implementing device., 0073); and 
loading, into the working memory, second map data representing the region of the environment at a second level of detail (0078 A map rendering module may then load map image data corresponding to the specified level-of-detail 806 from map storage 850, such as memory 1002 in FIG. 9, which may be situated locally on an implementing device., 0073).

Claim 18
Piedmonte discloses the operations further comprising: 
determining a fourth location associated with the sensor system at a third time (Fig. 7b, 0068, 0073); 
determining a third distance between the fourth location and the second location associated with the region at the third time (Fig. 7b, 0068, 0073); 
determining that the third distance meets or exceeds the threshold distance (Fig. 7b, 0068, 0073); 
unloading, from the working memory, the second map data (0078 A map rendering module may then load map image data corresponding to the specified level-of-detail 806 from map storage 850, such as memory 1002 in FIG. 9, which may be situated locally on an implementing device., 0073); and 
loading, into the working memory, the first map data representing the region of the environment at the first level of detail (0078 A map rendering module may then load map image data corresponding to the specified level-of-detail 806 from map storage 850, such as memory 1002 in FIG. 9, which may be situated locally on an implementing device., 0073).

Claim 19
 three-dimensional map data, 0180).

Claim 20
Piedmonte discloses wherein: 
the level of detail is a first level of detail (0072 For example, FIGS. 7a and 7b illustrate differing levels of relative distance in virtual space from a virtual camera with varying levels-of-detail specified for map image data within the distance range. In FIG. 7a, virtual camera 700, observes map image data 710 according to a field of view. Image data relatively close in distance 720 to the virtual camera 700 is specified to a low level-of-detail. Whereas, the image data relatively far in distance 730 from the virtual camera 700 is specified with a high level-of-detail. FIG. 7b represents an opposite scenario, Figs. 7A and 7B); 
the map data comprises a map tile representing the region in the environment (0034 Tiles may be generated from map image data, routing or navigation data, or any other map service data. In some embodiments map tiles may be raster-based map tiles, with tile sizes ranging from any size both larger and smaller than a commonly-used 256 pixel by 256 pixel tile, 0059 Some embodiments may indicate a level-of-detail according to numerous variables, including, but not limited to, map zoom level, map type, object/features in the map image data. These variables may then be linked to certain virtual camera velocities, or ranges of velocities of the virtual camera which are linked in turn to certain levels-of-detail, or ranges of levels-of-detail.); 
an area representing a portion of the environment around the sensor system is represented by a plurality of map tiles individually loaded into the working memory (0034 Tiles may be generated from map image data, routing or navigation data, or any other map service data. In some embodiments map tiles may be raster-based map tiles, with tile sizes ranging from any size both larger and smaller than a commonly-used 256 pixel by 256 pixel tile, 0059 Some embodiments may indicate a level-of-detail according to numerous variables, including, but not limited to, map zoom level, map type, object/features in the map image data. These variables may then be linked to certain virtual camera velocities, or ranges of velocities of the virtual camera which are linked in turn to certain levels-of-detail, or ranges of levels-of-detail.); 
a first portion of the area is represented by one or more first map tiles associated with the first level of detail (0034); and 
a second portion of the area is represented by one or more second map tiles associated with a second level of detail that is different than the first level of detail (0034).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-15 are rejected under 35 USC 103 as being unpatentable over Piedmonte in view of US20200116517 ("Doemling").

Claim 6
Piedmonte discloses a method (abstract) comprising: 
determining a first location associated with a sensor system in an environment (0042 current position…client device); 
storing, for a region of the environment, map data (0078 A map rendering module may then load map image data corresponding to the specified level-of-detail 806 from map storage 850, such as memory 1002 in FIG. 9, which may be situated locally on an implementing device., 0073, 0061, 0060); 
determining a distance between the first location and a second location associated with the region in the environment (0073 The map image data close to the viewer will appear to be moving slower, and subject to higher viewer scrutiny. Thus, map image data relatively close to the viewer will be rendered in high level-of-detail, while the map image data relatively far from the viewer will be rendered in low level-of-detail, 0072 For example, FIGS. 7a and 7b illustrate differing levels of relative distance in virtual space from a virtual camera with varying levels-of-detail specified for map image data within the distance range. In FIG. 7a, virtual camera 700, observes map image data 710 according to a field of view. Image data relatively close in distance 720 to the virtual camera 700 is specified to a low level-of-detail. Whereas, the image data relatively far in distance 730 from the virtual camera 700 is specified with a high level-of-detail. FIG. 7b represents an opposite scenario, Figs. 7A and 7B); 
loading, into a working memory associated with a computing device of the sensor system and based at least in part on the distance, the first map data representing the region in the environment (0078 A map rendering module may then load map image data corresponding to the specified level-of-detail 806 from map storage 850, such as memory 1002 in FIG. 9, which may be situated locally on an implementing device., 0073); 
capturing, by the sensor system, sensor data (0067 orientation sensors); and 
performing an action based at least in part on the first map data and the sensor data, wherein the action includes at least one of a localization action, a perception action, a prediction action, or a planning action (0068 vehicle… The device 660 may locate the virtual camera's 640 position in virtual space relative to the detected locations in physical space., 0067).
Piedmonte fails to explicitly disclose that the stored map data is first map data having a first level of detail and second map data having a second level of detail. However, Piedmonte does disclose rendering map data at varying levels of detail (0073). Furthermore, Doemling teaches a system of selecting maps for a vehicle, including that the stored map data is first map data having a first level of detail and second map data having a second level of detail (0029 a plurality of maps with different levels of details is stored in a moving object, 0007).


Claim 7
Piedmonte fails to disclose receiving LIDAR data captured by a LIDAR sensor of the sensor system; and localizing the sensor system in the environment based at least in part on the LIDAR data and the first map data. However, Piedmonte does disclose determining location data via sensors (0044 GPS). Furthermore, Doemling teaches receiving LIDAR data captured by a LIDAR sensor of the sensor system (0032 LiDAR); and localizing the sensor system in the environment based at least in part on the LIDAR data and the first map data (0032 The sensor data received from LiDAR and/or other sensors represent features of objects, and/or abstract data models. Then, the localization information of the element in the environment will be calculated based on the coordinates of the vehicle and the sensor data received.)


Claim 8
Piedmonte discloses wherein the first location is associated with a first time, and wherein the distance is a first distance associated with the first time (0064 amount of time taken to travel between the two points), the method further comprising: 
determining a third location associated with the sensor system at a second time (0068); 
determining a second distance between the third location and the second location associated with the region in the environment (Fig. 7b, 0068); 
determining that the second distance is less than a threshold distance (Fig. 7b, 0068); 
unloading, from the working memory, the first map data (0078 A map rendering module may then load map image data corresponding to the specified level-of-detail 806 from map storage 850, such as memory 1002 in FIG. 9, which may be situated locally on an implementing device., 0073); and 
loading, into the working memory, the second map data representing the region of the environment at the second level of detail (0078 A map rendering module may then load map image data corresponding to the specified level-of-detail 806 from map storage 850, such as memory 1002 in FIG. 9, which may be situated locally on an implementing device., 0073).

Claim 9

determining a fourth location associated with the sensor system at a third time (0068); 
determining a third distance between the fourth location and the second location associated with the region at the third time (Fig. 7b, 0068); 
determining that the third distance meets or exceeds the threshold distance (Fig. 7b, 0068); 
unloading, from the working memory, the second map data (0078 A map rendering module may then load map image data corresponding to the specified level-of-detail 806 from map storage 850, such as memory 1002 in FIG. 9, which may be situated locally on an implementing device., 0073); and 
loading, into the working memory, the first map data representing the region of the environment at the first level of detail (0078 A map rendering module may then load map image data corresponding to the specified level-of-detail 806 from map storage 850, such as memory 1002 in FIG. 9, which may be situated locally on an implementing device., 0073).

Claim 10
Piedmonte discloses wherein the second level of detail comprises a higher level of detail than the first level of detail (0073 The map image data close to the viewer will appear to be moving slower, and subject to higher viewer scrutiny. Thus, map image data relatively close to the viewer will be rendered in high level-of-detail, while the map image data relatively far from the viewer will be rendered in low level-of-detail).

Claim 11
Piedmonte discloses wherein the first map data comprises a first three-dimensional (3D) mesh associated with a first decimation level and the second map data comprises a second 3D mesh associated with a second decimation level (0073, 0032 three-dimensional map data, 0180).

Claim 12
Piedmonte discloses wherein the working memory is random access memory accessible to a graphics processing unit (0031 storage…GPU).

Claim 13
Piedmonte discloses wherein: 
the first map data comprises a map tile representing the region in the environment (0078 A map rendering module may then load map image data corresponding to the specified level-of-detail 806 from map storage 850, such as memory 1002 in FIG. 9, which may be situated locally on an implementing device., 0073, 0061, 0060); 
an area representing at least a portion of the environment around the sensor system is represented by a plurality of map tiles individually loaded into the working memory (0078 A map rendering module may then load map image data corresponding to the specified level-of-detail 806 from map storage 850, such as memory 1002 in FIG. 9, which may be situated locally on an implementing device., 0073, 0061, 0060); 
a first portion of the area is represented by one or more first map tiles associated with the first level of detail (0073 The map image data close to the viewer will appear to be moving slower, and subject to higher viewer scrutiny. Thus, map image data relatively close to the viewer will be rendered in high level-of-detail, while the map image data relatively far from the viewer will be rendered in low level-of-detail); and 
a second portion of the area is represented by one or more second map tiles associated with the second level of detail that is different than the first level of detail (0073 The map image data close to the viewer will appear to be moving slower, and subject to higher viewer scrutiny. Thus, map image data relatively close to the viewer will be rendered in high level-of-detail, while the map image data relatively far from the viewer will be rendered in low level-of-detail).

Claim 14
Piedmonte discloses wherein: 
the first map data is one of a plurality of map tiles representing an area of the environment (0078 A map rendering module may then load map image data corresponding to the specified level-of-detail 806 from map storage 850, such as memory 1002 in FIG. 9, which may be situated locally on an implementing device.
a size of the area is based at least in part on a range of a sensor of the sensor system (0034 Tiles may be generated from map image data, routing or navigation data, or any other map service data. In some embodiments map tiles may be raster-based map tiles, with tile sizes ranging from any size both larger and smaller than a commonly-used 256 pixel by 256 pixel tile, 0059 Some embodiments may indicate a level-of-detail according to numerous variables, including, but not limited to, map zoom level, map type, object/features in the map image data. These variables may then be linked to certain virtual camera velocities, or ranges of velocities of the virtual camera which are linked in turn to certain levels-of-detail, or ranges of levels-of-detail.); and 
wherein a number of map tiles of the plurality of map tiles is based at least in part on a size of the working memory allocated to localizing the sensor system or a memory size of individual tiles of the plurality of map tiles (0078 A map rendering module may then load map image data corresponding to the specified level-of-detail 806 from map storage 850, such as memory 1002 in FIG. 9, which may be situated locally on an implementing device., 0073, 0061, 0034).

Claim 15
Piedmonte discloses loading, into the working memory and based at least in part on a predetermined association between the first location associated with the sensor system and the first location, a plurality of map tiles, wherein the predetermined association includes a level of detail associated with a map tile of the plurality of map tiles (0034 Tiles may be generated from map image data, routing or navigation data, or any other map service data. In some embodiments map tiles may be raster-based map tiles, with tile sizes ranging from any size both larger and smaller than a commonly-used 256 pixel by 256 pixel tile, 0059 Some embodiments may indicate a level-of-detail according to numerous variables, including, but not limited to, map zoom level, map type, object/features in the map image data. These variables may then be linked to certain virtual camera velocities, or ranges of velocities of the virtual camera which are linked in turn to certain levels-of-detail, or ranges of levels-of-detail., 0078).

Claims 21-25 are rejected under 35 USC 103 as being unpatentable over Doemling in view of Piedmonte.

Claim 21
Doemling discloses an autonomous vehicle (0022 vehicles, robots and unmanned aerial vehicles (UAVs)., 0003) comprising: one or more processors (0063); and one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the autonomous vehicle to perform operations comprising: 
storing first map data comprising a first representation of a region of the environment at a first level of detail and second map data comprising a second representation of the region at a second level of detail (0029 a plurality of maps with different levels of details is stored in a moving object
determining a first location associated with the autonomous vehicle in an environment (0064 receive location data and sensor data indicating the travelling situation of the vehicle); 
controlling the autonomous vehicle based on the first map data or the second map data (0064 When the computing device 500 is used as an on-vehicle device, it may also be connected to other facilities (such as an engine system, a wiper, an anti-lock Braking System or the like) for controlling the traveling and operation of the vehicle., 0048, 0029).
Doemling fails to disclose the distance between the locations and loading the map data based on the distance. However, Doemling does disclose different map data of different detail (0029). Furthremore, Piedmonte teaches:
determining a distance between the first location and a second location associated with the region in the environment (0073 The map image data close to the viewer will appear to be moving slower, and subject to higher viewer scrutiny. Thus, map image data relatively close to the viewer will be rendered in high level-of-detail, while the map image data relatively far from the viewer will be rendered in low level-of-detail, 0072 For example, FIGS. 7a and 7b illustrate differing levels of relative distance in virtual space from a virtual camera with varying levels-of-detail specified for map image data within the distance range. In FIG. 7a, virtual camera 700, observes map image data 710 according to a field of view. Image data relatively close in distance 720 to the virtual camera 700 is specified to a low level-of-detail. Whereas, the image data relatively far in distance 730 from the virtual camera 700 is specified with a high level-of-detail. FIG. 7b represents an opposite scenario, Figs. 7A and 7B); 
loading, into a working memory accessible to the one or more processors, the first map data or the second map data based on the distance (0078 A map rendering module may then load map image data corresponding to the specified level-of-detail 806 from map storage 850, such as memory 1002 in FIG. 9, which may be situated locally on an implementing device., 0073). 
Doemling and Piedmonte both disclose systems of providing maps at varying levels of detail for various purposes. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Doemling to include the teaching of Piedmonte since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Doemling and Piedmonte would have made obvious and resulted in the subject matter of the claimed invention.

Claim 22
Doemling fails to disclose the subject matter of claim 22. However, Doemling does disclose different map data of different detail (0029). Furthermore, Piedmonte teaches wherein the first location is associated with a first time, wherein the distance is a first distance associated with the first time, wherein the map data is first map data, and 
determining a third location associated with the sensor system at a second time (Fig. 7b, 0068, 0073); 
determining a second distance between the third location and the second location associated with the region in the environment (Fig. 7b, 0068, 0073); 
determining that the second distance is under a threshold distance (Fig. 7b, 0068, 0073); 
unloading, from the working memory, the first map data (0078 A map rendering module may then load map image data corresponding to the specified level-of-detail 806 from map storage 850, such as memory 1002 in FIG. 9, which may be situated locally on an implementing device., 0073); and 
loading, into the working memory, second map data representing the region of the environment at a second level of detail (0078 A map rendering module may then load map image data corresponding to the specified level-of-detail 806 from map storage 850, such as memory 1002 in FIG. 9, which may be situated locally on an implementing device., 0073).
See prior art rejection of claim 21 for obviousness and reasons to combine.

Claim 23
Doemling discloses wherein the controlling the autonomous vehicle comprises localizing the autonomous vehicle relative to the region in the environment using the first map  coordinates indicate the location of the object, the orientation indicates the direction where the object is facing to or moving to, 0029).

Claim 24
Doemling discloses wherein the map data comprises a three- dimensional mesh of the region in the environment (0028 mesh, 0029 3D (three-dimensional) objects and/or map models).

Claim 25
Doemling fails to disclose the subject matter of claim 22. However, Doemling does disclose different map data of different detail (0029). Furthermore, Piedmonte teaches wherein:
the map data comprises a map tile representing the region in the environment (0034 Tiles may be generated from map image data, routing or navigation data, or any other map service data. In some embodiments map tiles may be raster-based map tiles, with tile sizes ranging from any size both larger and smaller than a commonly-used 256 pixel by 256 pixel tile, 0059 Some embodiments may indicate a level-of-detail according to numerous variables, including, but not limited to, map zoom level, map type, object/features in the map image data. These variables may then be linked to certain virtual camera velocities, or ranges of velocities of the virtual camera which are linked in turn to certain levels-of-detail, or ranges of levels-of-detail.
an area representing a portion of the environment around the sensor system is represented by a plurality of map tiles individually loaded into the working memory (0034 Tiles may be generated from map image data, routing or navigation data, or any other map service data. In some embodiments map tiles may be raster-based map tiles, with tile sizes ranging from any size both larger and smaller than a commonly-used 256 pixel by 256 pixel tile, 0059 Some embodiments may indicate a level-of-detail according to numerous variables, including, but not limited to, map zoom level, map type, object/features in the map image data. These variables may then be linked to certain virtual camera velocities, or ranges of velocities of the virtual camera which are linked in turn to certain levels-of-detail, or ranges of levels-of-detail.); 
a first portion of the area is represented by one or more first map tiles associated with the first level of detail (0034); and 
a second portion of the area is represented by one or more second map tiles associated with a second level of detail that is different than the first level of detail (0034).
See prior art rejection of claim 21 for obviousness and reasons to combine.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Krishnan Ramesh, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663